Citation Nr: 1129976	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982, and from October 1986 to October 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 and subsequent rating decisions from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in November 2009 for further development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

To successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The VA has a duty to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA is also obligated to provide a claimant notice of what is required to substantiate each element of a service-connection claim. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  See Kent, supra.
In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  Id.  VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  Initially, the Veteran sought to reopen his claim of service connection for bilateral hearing loss.  In an October 2005 letter, the RO informed the Veteran that his preexisting hearing loss was not aggravated by service.  This is a correct statement regarding his hearing loss of the left ear, which was subsequently service connected.  

In the November 2009 decision, the Board remanded the claim to inform the Veteran that he had to submit new evidence regarding the existence of hearing loss of the right ear pursuant to VA regulation, and a connection between the Veteran's service and the current hearing loss of the right ear to prevail on his petition to reopen the claim.  

The AMC sent the Veteran a letter in April 2010 again informing him that he had to submit evidence that his preexisting hearing loss of the right ear was aggravated in service.  The October 2010 supplemental statement of the case provided the correct legal analysis pertaining to the denial of the claim.  However, a letter, as opposed to a patchwork of post-decisional documents, is required to meet VA's notification requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran has never received proper notice regarding this claim.  Therefore, the claim must again be remanded to provide the Veteran with notice which complies with these VA provisions and case law noted above.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice should explain the terms "new" and "material;" and explain the types of evidence that would be considered new and material.  The notice should describe what evidence would be necessary to substantiate: the existence of hearing loss of the right ear pursuant to VA regulation, and a connection between the Veteran's service and the current hearing loss of the right ear necessary to satisfy the elements of the underlying claim which was found insufficient in the previous decision; degree of the disability; and effective date if service connection is granted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent and Dingess/Hartman, supra.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative an SSOC and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

